ACCEPTED
                                                                                                               2012-06803
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     9/8/2015 10:39:05 AM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK

                                      No. 01-15-00234-CV

                                  In the Court of Appeals                            FILED IN
                                                                              1st COURT OF APPEALS
                              for the First District of Texas                     HOUSTON, TEXAS
                                                                              9/8/2015 10:39:05 AM
                                                                              CHRISTOPHER A. PRINE
                                                                                      Clerk
               M&E ENDEAVOURS LLC,

                                                                       APPELLANT,

                                                 VS.

               CINTEX WIRELESS LLC,

                                                                         APPELLEE.



                              APPELLANT’S MOTION FOR
                     EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

To the First Court of Appeals:

       Appellant, M&E Endeavours LLC, files this motion for extension of time to file Appellant's

Brief under Rules 10.1, 10.5(b), and 38.6(d) of the Texas Rule of Appellate Procedure, and requests

the Court to extend the deadline for filing the appellants' brief from September 8, 2015, until October

8, 2015. In support of this motion appellant shows:

                                                  I.

       This is an appeal from final judgment after a jury trial in a breach of contract case. The final

judgment was signed on that was signed on December 12, 2014. A motion for new trial was timely

filed. The notice of appeal was filed on March 12, 2015.

                                                  II.

       The clerk's record was filed on April 28, 2015; the reporter's record was filed on August 6,
2015. Appellant's Brief is due on September 8, 2015. This is appellant's first request for an extension

of time.

                                                 III.

       The reason for the need of the additional time is that the undersigned counsel, a sole

practitioner, was in his summer vacation pursuant to a vacation letter filed with the Harris District

Clerk and returned from such vacation on August 10, 2015. Since that time he has been required to

attend to several urgent legal matters and needs additional time to review the clerk’s record and the

reporter’s record and to file the Appellant’s Brief.



       WHEREFORE, appellant, M&E Endeavours LLC, requests the Court to grant this motion

and extend the time to file appellant's brief to October 8, 2015.

                                               Respectfully submitted,

                                               Triantaphyllis Law Firm

                                                        /s/ Anastassios Triantaphyllis
                                               By:      Anastassios Triantaphyllis
                                                        State Bar No. 20213600
                                                        The Civil Justice Center
                                                        112 E. 4th Street
                                                        Houston, Texas 77007
                                                        Telephone No. (713) 240-7650
                                                        Telecopier No. (713) 520-8991
                                                        Email tasso@tasso.us
                                                        Attorney for M&E Endeavours LLC




                                                  2
                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above was served upon counsel
for Defendant Cintex Wireless LLC by and through its attorney of record, Nelson S. Ebaugh,
Nelson S. Ebaugh, P.C., 2777 Allen Parkway, Suite 1, Houston, Texas 77019, telecopier
(713) 739-0500, Email nebaugh@ebaughlaw.com, by telecopier, receipted hand delivery or
certified first class mail on September 7, 2015.

                                          /s/ Anastassios Triantaphyllis
                                          Anastassios Triantaphyllis

                           CERTIFICATE OF CONFERENCE

       I certify that I have communicated with counsel for appellee and he informed me that
he is unopposed to this motion.

                                          /s/ Anastassios Triantaphyllis
                                          Anastassios Triantaphyllis




                                             3